Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Egorov (US 2021/0390658).
As to claim 1, discloses an apparatus comprising: 
 	one or more processors that execute a program stored in a memory (para. 0049) to function as: 
 	an image acquisition unit configured to acquire a training image and a correct answer image (fig. 2, para. 0056, e.g., low quality original Bayer image and enhanced high quality Bayer image correspond to a training image and a correct answer image, respectively); 
 	a generation unit configured to input the training image to a neural network to generate an output image (fig. 2, CNN 103, para. 0058, 0063); 
 	an error acquisition unit configured to subject each of the correct answer image and the output image to processing for adjusting a color signal value, and acquire an error between the correct answer image and the output image that have been subjected to the processing (fig. 2, loss function optimizer 204, para. 0063, 0064); and 
 	an update unit configured to update parameters of the neural network based on the acquired error (para. 0063).
	As to claim 2, discloses the apparatus according to claim 1, wherein the processing for adjusting the color signal value is processing for correcting a white balance (para. 0052, 0067).
	As to claim 3, discloses the apparatus according to claim 1, wherein the processing for adjusting the color signal value is processing for changing a color gamut of an image (para. 0052, 0062-0064).
	As to claim 4, discloses the apparatus according to claim 3, wherein the execution unit subjects each of the training image and the correct answer image to processing for adjusting a luminance signal value (para. 0019, 0046, 0052, 0062-0064, 0067).
	As to claim 5, discloses the apparatus according to claim 1, wherein the update unit stores the updated parameters in the memory (para. 0063, 0064, 0066).
	As to claim 6, discloses the apparatus according to claim 1, wherein the acquisition unit acquires a set of the correct answer image and the training image, the set being related to at least one of noise, resolution, defocus, blur, color correction, signal interpolation, demosaic, or haze (para. 0052, 0067).
	As to claim 7, discloses an apparatus comprising: 
 	one or more processors that execute a program stored in a memory (para. 0049) to function as: 
 	an image acquisition unit configured to acquire a training image and a correct answer image (fig. 2, para. 0056, e.g., low quality original Bayer image and enhanced high quality Bayer image correspond to a training image and a correct answer image, respectively); 
 	an execution unit configured to subject each of the training image and the correct answer image to processing for adjusting a color signal value (para. 0060, 0061, 0063, 0064); 
 	a generation unit configured to input the training image having been subjected to the processing by the execution unit to a neural network to generate an output image (fig. 2, CNN 103, para. 0058, 0063); 
 	an error acquisition unit configured to acquire an error between the correct answer image and the output image (fig. 2, loss function optimizer 204, para. 0063, 0064); and 
 	an update unit configured to update parameters of the neural network based on the acquired error (para. 0063).
 	As to claims 8-20, these claims recite features similar to features recited in claims 1-7.  Therefore, they are rejected for reasons similar to those discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668